Allowable Subject Matter
Claims 3, 7, 8, and 11-13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	The prior art does not anticipate or render obvious the combination set forth in the independent claims. Specifically, the prior art does not teach an air-conditioning circuit with an air-conditioning condenser being connected to a low-temperature cooler and to a temperature-control line by a 3/2 directional condenser valve which allows for a condenser to be connected to a heater and battery in series or to be in a separate circuit to the battery and heater. Takeuchi et al. (U.S. Patent Publication No. 2014/0041826), considered the closest prior art, teaches an air-conditioning circuit with an air-conditioning circuit with an air-conditioning condenser (16) that can be connected in series with a battery (1). However, Takeuchi fails to disclose a 3/2 direction valve that allows for the battery to be separated into an additional circuit. The prior art fails to make this obvious and thus the claims are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763